Citation Nr: 1451176	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a September 2002 rating decision, the RO denied service connection for scoliosis.  In May 2010 and June 2010 rating decisions, the RO denied service connection for low back disability.  In a September 2011 rating decision, the RO denied reopening of previously denied claims for service connection for low back disability and scoliosis.

In December 2012, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In October 2013, the Board granted reopening of a previously denied claim for service connection for low back disability.  The Board determined that service connection for scoliosis, on the merits, is on appeal before the Board (rather than a request to reopen a previously denied claim).  In relevant part, the Board remanded to the RO, for appropriate procedural action and the development of additional evidence, the issue of service connection for scoliosis.  In May 2014, the Board again remanded the scoliosis claim to the RO for compliance with the prior remand to include an adjudication on the merits of the scoliosis claim at the RO level.  The Board is satisfied that there has been substantial compliance with the remand directives and, so, will address the merits.  Stegall v. West, 11 Vet. App. 268 (1998).

For clarity, the Board notes that entitlement to service connection for scoliosis is the only claim now at issue, notwithstanding the fact that other low back disabilities have been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that claimant's characterization of his disability is not determinative of the issues on appeal).  A claim of entitlement to service connection for a low back disability (generally) was previously and explicitly decided by the Board in a May 2014 decision at the same time the scoliosis claim was remanded.  Therefore, the Board will not now consider any low back disabilities other than scoliosis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran currently has scoliosis or that he has had scoliosis at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for scoliosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2012 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for entitlement to service connection and asked questions regarding in-service diseases or injuries, the existence of a current disability, medical treatment, continuity of symptomatology, the need for evidence of a causal nexus between an in-service disease or injury and a current disability, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in both January and April 2010, prior to the initial adjudication of his claim in May 2010.  The Veteran was notified of the elements of his claims, the evidence not of record that was necessary to substantiate the claim, and the need to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including most recently in December 2013 with a nexus opinion regarding any diagnosed low back disability in March 2014.  The examination and opinion are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged or identified any deficiency in the examinations.  The Board notes that, in addition, the results of multiple private examinations are also of record.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran seeks service connection for scoliosis.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Scoliosis is not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply.

A necessary element of a service connection claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  For the reasons set forth more fully below, the Board finds the Veteran does not have scoliosis, so his claims will be denied.

As an initial matter, the Veteran's service treatment records, including a 1965 examination after active duty, contain no indication of scoliosis in service.  See, e.g., August 1960 Enlistment Exam (normal spine); July 1961 Report of Medical Examination (normal spine); July 1964 Report of Medical Examination (separation exam indicates spine normal; "occasional soreness in hips on awakening in morning, disappears spontaneously with walking, no comp., no seq."); September 1965 Enlistment Examination (normal spine).  These records include the Veteran's own "Reports of Medical History" which do not include any notation of back pain, scoliosis, or spinal abnormalities.

The Veteran's VA and private treatment records are largely silent regarding scoliosis, but, where the condition is mentioned, his treating physicians have affirmatively indicated that he does not have scoliosis.  For instance, a May 2009 Radiological Examination Report stated:  "There is no scoliosis.....Usual curvature of the spine is present.....Conclusion:  Spondylosis. Slight retrolisthesis of L5 in relation to L4. Prostatic intervention.."  The associated May 2009 VA progress notes document lordosis and kyphosis.  May 2009 VA Physical Therapy Note ("Patient reported having trouble with his back all his life but stated that it has been bothering him more for the past 10 years....forward head posture with exaggerated lumbar lordosis and increased lower thoracic kyphosis and decreased kyphosis on mid-upper thoracic area.").  This diagnosis was noted at least as early as October 2006 and has been consistently noted through VA treatment records in 2011.  See, e.g., October 2006 VA Progress Note ("back - some exaggerated lumbar lordosis was [sic] tenderness to palpation at L4/L5 bilaterally"); August 2011 VA Primary Care Note ("back - some exaggerated lumbar lordosis was [sic] tenderness to palpation at L4/L5 bilateral"; complaints of low back pain but no indication of scoliosis).  Imaging studies from 2011 are also conspicuously silent regarding the presence of scoliosis.  See November 2011 VA Radiology Note (summarizing current imaging study with no mention of scoliosis and noting results of prior studies:  "An MRI and LS spine performed in 1997 showed significant degenerative disease at L4/L5.").  In short, VA treatment records do not contain a current diagnosis of scoliosis.

The Veteran also underwent a December 2013 VA examination to diagnose any current back disabilities.  The VA examiner diagnosed degenerative disc disease of the lumbar spine with grade 1 spondylolisthesis and stenosis.  This diagnosis is consistent with the treatment records which focus primarily on arthritis and stenosis.  While the report mentions "muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour," the Board, interpreting the report as a whole, finds this is a reference to an abnormal gait.  Scoliosis is not specifically mentioned anywhere in the report, including in the summary of imaging results or in the later addendum discussing etiology of the diagnosed low back disability.

The Board notes that a September 2011 VA examination with respect to the hips makes no mention of scoliosis. 

The record contains numerous private medical records and examination reports.  His private physicians focus on disc problems, degenerative arthritis, spinal stenosis, and difficulty ambulating, but do not mention any diagnosed scoliosis nor any functional effects of scoliosis.  For example, a May 2010 opinion letter from his treating physician (Dr. M.H.) documents "listhesis at L4-5 with a broad based disc bulge at L3-4 with some ligamentum flavum hypertrophy", "moderate spinal stenosis" and "significant facet joint arthropathy at L4-5."  The opinion is based on an April 2010 MRI of the lumbar spine, the report on which is also included in the record.

In August 2011, he provided a letter from his treating chiropractor which provided a current evaluation of his back as well as a detailed summary of prior imaging studies.  The letter contains no mention of scoliosis, but identifies several "Moderate to Severe degenerative conditions...including moderate spinal stenosis along with multi-level disc bulging and protrusions."  Neither the chiropractors summaries of prior imaging studies, nor the imaging studies themselves (which are included in the medical evidence of record) indicate the presence of stenosis.

The VA treatment records, VA examination, and private opinion letters are all against finding the presence of current scoliosis.

The Veteran contends that he has scoliosis.  He is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Board need not find a lay Veteran competent to diagnose a medical condition that typically requires medical training and/or diagnostic testing to diagnose.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has any specialized medical training or knowledge.  The Board finds that the Veteran is not competent to opine on the correct diagnosis of his low back pain or to determine whether the curvature of his back is normal or clinically abnormal.  Jandreau, 492 F.3d at 1377.  Notwithstanding this fact, the Board will consider the Veteran's assertion that he was diagnosed with scoliosis thirty to thirty-five years ago.  See December 2012 Hearing Tr. at p. 9.

In evaluating the Veteran's report of diagnosis by prior physicians, the Board notes that VA treatment records document the findings of one of the VA physicians mentioned by name in his testimony (Dr. J).  As discussed above, this physician did not diagnose scoliosis.  Rather, he noted lordosis and kyphosis and diagnosed stenosis and other degenerative changes of the spine and discs.  The conflict between the Veteran's recollection of the underlying diagnosis provided by this physician and the actual diagnosis indicates he is not a reliable historian with respect to the specific low back condition being treated.  Likewise, he asserts that a private physician (Dr. H) provided treatment for scoliosis, but that statement conflicts with the April 2010 and May 2010 opinion letters from Dr. H.  The Board finds that the treatment records and statements made by the treating or examining physicians are the most reliable evidence of record regarding the medical professional's diagnosis of the Veteran's back condition.  To the extent the Veteran's testimony regarding his physician's diagnoses conflicts with the medical documentation, the Board rejects it.

In addition to the Veteran, the Board must also consider the testimony of his wife.  His wife is a registered nurse who, she testified, has provided nursing care to the Veteran for 25 years.  The Board finds she is competent to provide medical evidence and she has testified that he has scoliosis.  Id. at 7.  Her testimony conflicts with the treatment records and diagnoses provided by several different private medical providers, several VA treating physicians, and a VA examiner.  Moreover, she specifically referenced X-rays as documenting the condition, id. at 7, but no imaging studies available in the record document scoliosis.  

The Board finds that the diagnostic opinion of the Veteran's spouse has little probative value compared to the other medical evidence of record.  The basis for this conclusion includes that her testimony is inconsistent with the opinions of multiple other providers, her testimony specifically references imaging studies that appear to contradict her diagnosis, and she has at least a vicarious financial interest in the outcome of this matter.   See, e.g., Cartright, 2 Vet. App. at 25; Owens, 7 Vet. App. at 433.  Moreover, her own testimony was conclusory, while the other medical evidence of record contains the results of detailed physical examinations and close analysis of imaging studies.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The greater weight of the evidence is against finding that the Veteran has scoliosis.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of scoliosis, the criteria for establishing service connection for scoliosis have not been met.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225; see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for scoliosis is denied.


ORDER

Entitlement to service connection for scoliosis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


